IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF | Case No. 1:20-MJ-0003-MMS
USPS Priority Mail Express Parcel EJ 162

126 202 US addressed to “Felecia EVenson

c/o Glory Hole 247 South Franklen St

Juneau, AK 99801” located at 6255
Alaway Ave. Jumneau, AK 99801

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND SEIZE

I, Postal Inspector Adam Savoie, being first duly sworn, hereby depose
and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. In this warrant application, I seek authority to search USPS Priority Mail
Express Parcel EJ 162 126 202 US addressed to “Felecia EVenson c/o
Glory Hole 247 South Franklen St Juneau, AK 99801” from MIKE SCRAY
6797 Delrosa Ave San Bernardino CA 92404,” (hereinafter referred to as
“the Subject Parcel”) for controlled substances in violation of Title 21
U.S.C. Sections 841(a)(1) and 848(b), and Title 18, United States Code,
Section 1716.
2. Tama U.S. Postal Inspector employed by the Seattle Division of the U.S.
Postal Inspection Service, specifically in the Juneau Domicile. lama
sworn federal law enforcement officer empowered to investigate criminal
activity involving or relating to the United States Postal Service “ye
United States Mail. As part of my duties, I investigate incidents wher
AN y 1

Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 1 of 9
the United States mail system is used for the purpose of transporting non-
mailable matter, including controlled substances in violation of Title 21,
United States Code, Sections 841(a) (1) Possession with Intent to
Distribute a Controlled Substance, and Title 21, United States Code,
Section 843(b), Use of a Communication Facility to Facilitate the
Commission of a Federal Drug Felony, and Title 18, United States Code,
Section 1716.

. lama U‘S. Postal Inspector and have been so employed since April of

2019. Iam currently going through Agent to Postal Inspector Training by
the United States Postal Inspection Service (USPIS). I have received
training and instruction on investigating federal crimes that use the U.S.
Mail including but not limited to the sending of illegal drugs through the
U.S. Mail, robbery and burglary of postal facilities, destruction of
government property, theft of U.S. Mail, possession of stolen U.S. Mail,
mail and bank fraud, identity theft, and counterfeit personal checks and
identifications.

Prior to my employment with the USPIS, I was employed for ten years by
the United States Marshal Service (USMS) as a Deputy United States
Marshal (DUSM). While assigned to the USMS, I worked federal fugitive
warrant cases, district threat investigations and court operations. Prior
to being a DUSM, I was employed by Immigration and Customs

A

Enforcement (ICE) as an Immigration Enforcement Agent (IEA). While We

2 Affidavit in Support of Search Warrant JAN 15 1000

1:20-MJ-0003-MMS
Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 2 of 9
assigned to ICE, I worked immigration cases and presented cases for
removal hearings and deportations. Prior to ICE, I served with the
Houston Police Department for approximately 11.5 years.
. In January 2005, I received a bachelor’s degree in Criminal Justice from
the University of Houston Downtown in Houston, TX. The following
information is based on my own knowledge, information obtained from
other law enforcement agents and officers; including senior Postal
Inspectors, and from specific sources as set forth herein. This affidavit is
intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all'of my knowledge about this
matter.

BACKGROUND INFORMATION ABOUT SUBJECT PARCELS
. Based on my experience, training and discussions with other law
enforcement officers experienced in drug investigations, I know that
certain indicators exist when persons use the United States Mails to ship
controlled substances from one location to another. Indicators for parcels
that contain controlled substances include, but are not limited to the
following:

a. I know from discussions with other law enforcement officers that

California is known to be a state where narcotics and other non-

{
mailable matter are mailed to Alaska. DA- <
san 15 2020
3 Affidavit in Support of Search Warrant

1:20-MJ-0003-MMS
Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 3 of 9
b. These parcels in many instances contain a fictitious return address,
incomplete return address, no return address, the return address is
same as the addressee address, or the return address does not
match the place where the parcel was mailed from. These packages
are also sometimes addressed to or from a commercial mail
recelving agency (i.e., UPS Store). These address practices are used
by narcotics traffickers to hide the true identity of the person(s)
shipping and/or receiving the controlled substances from law
enforcement officials.

c. Itis acommon practice for the shippers of the controlled substances
to use Priority Mail and Priority Mail Express because the drugs
arrive faster and within two to three days, but this may vary in
Alaska due to geographical location and weather. This service is
also commonly used so the parcel can be tracked.

d. Shippers of controlled substances will often utilize cash as payment
instead of credit or debit cards. These payment practices are used
by narcotics traffickers to hide their true identity and make it
difficult for Law Enforcement to identify them.

e. I know from training and discussions with other law enforcement
officers that the following controlled substances are likely to be

found during parcel interdictions: marijuana, methamphetamine, Ve

cocaine, LSD, psilocybin mushrooms, heroin, opium, and MDMA.
JAN 15 2020

4 Affidavit in Support of Search Warrant
1:20-MJ-0003-MMS
Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 4 of 9
FEDERAL STATUTES
7. Based on my investigation in this case, I submit that there is probable
cause to search USPS Priority Mail Express Parcel Ed 162 126 202 US for
evidence, fruits, and instrumentalities of violations of the following
federal statutes:

a. Title 21, United States Code, Section 841 generally prohibits the
“knowing or intentional manufacture, distribution, dispensing, or
possession with intent to manufacture, distribute, or dispense, a
controlled substance[.]”

b. Title 21, United States Code, Section 843(b) criminalizes the
knowing or intentional use of any communication facility in
committing or in causing to facilitate the commission of any act or
acts constituting a felony under any provision of this subchapter or
subchapter II of this chapter.

c. Title 18, United States Code, Section 1716 prohibits the mailing of
nonmailable matter, including, but not limited to, poison, and “all
other natural or artificial articles, compositions, or materials which
may kill or injure another, or injure the mails or other property,

\
whether or not sealed as first class matter[.]” Ww
yan 19 00
5 Affidavit in Support of Search Warrant

1:20-MJ-0003-MMS
Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 5 of 9
STATEMENT OF PROBABLE CAUSE

8. On January 18, 2020, Inspector Kevin Horne completed postal data base
checks and discovered the Subject Parcel as being suspicious. Inspector
Horne contacted the Postmaster in Juneau, AK and advised her to hold
the Subject Parcel once it arrives at the Post Office.

9. On January 13, 2020, Inspector Horne completed database checks on the
Subject Parcel addressed to “Felecia EVenson c/o Glory Hole 247 South
Franklen St Juneau, AK 99801” from “MIKE SCRAY 6797 Delrosa Ave
San Bernardino, Ca 92404” The Subject Parcel is a white in color
Priority Mail Express Parcel that weighs approximately 1 pound, 8
ounces. The Subject Parcel is affixed with a Priority Mail Express
Postage label in the amount of $45.55 and was shipped from San
Bernardino, California on January 13, 2020.|A photograph of the Subject
Parcel is included as Exhibit 1.

10. On January 15, 2020, Inspector Horne advised the Postmaster contacted
him about the Subject Parcel’s arrival at the Mendenhall Post Office in
Juneau, AK. Inspector Horne observed a picture of the Subject Parcel
and made arrangements for JPD (Juneau Police Department) K-9 Officer

Mike Wise and his canine “Buddy” to examine the Subject Parcel.

11.The Subject Parcel contains indicators that in Inspector Horne’s f
~ "training and experience and discussion with other law enforcement Ww
JAN 15 2020
6 Affidavit in Support of Search Warrant

1:20-MJ-0003-MMS
Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 6 of 9
officers experienced in drug investigations are consistent with packages
known to contain contraband

a. The Subject Parcel was sent from California, a state where
narcotics and other non-mailable matter are known to be mailed to
various parts of Alaska from.

b. The return address on the Subject Parcel is listed as “MIKE
SCRAY 6797 Delrosa Ave San Bernardino, Ca 92404” According to
CLEAR, a search database under Thomson Reuters, there is no
record of “MIKE SCRAY” at the return address, “6797 Delrosa Ave
San Bernardino, Ca 92404.”

c. The Subject Parcel was mailed via Priority Mail Express, a
service utilized by individuals involved in drug trafficking because
the product arrives within 3 days and offers tracking services.

d. The postage for the Subject Parcel was paid for with cash, a
practice used by narcotics traffickers to hide their true identity and
make it difficult for law enforcement to identify them.

12.On January 15, 2020, at approximately 1245 PM, Juneau Police Officer
Mike Wise and his canine “Buddy” searched a room at the Juneau Police
Department for the Subject Parcel. At approximately 1247 PM canine

“Buddy” located the Subject Parcel and put his nose on the parcel

i

bearing tracking number: EJ 162 126 202 US, at which K-9 “Buddy” x,
indicated showing a changing in body posture, which is a characteristic in DA

7 Affidavit in Support of Search Warrant
1:20-MJ-0003-MMS
Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 7 of 9
response to a trained odor. K-9 “Buddy” did not give a final response by
sitting or lying down. Attached hereto as Exhibit 2 and incorporated
herein by reference is a true and correct copy of a written statement
provided by Juneau Police Officer Mike Wise which sets forth “Buddy’s”
training and experience as a narcotics detector dog.

13.The Subject Parcel is currently in the custody of Juneau Police
Department located at 6255 Alaway Avenue, Juneau, AK 99801, and is in
its original sealed and intact condition.

\\

\\

\\

\\

\\

\\

\\

\\

\\

\N\

\N\

\\ sf

\\ Y4-

\\ JAN 15 2020

8 Affidavit in Support of Search Warrant
. . 1:20-MJ-0003-MMS
Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 8 of 9
CONCLUSION
14, Based on my training and experience as a Postal Inspector and the
aforementioned factors, I believe there is probable cause to believe that
the Subject Parcel, USPS Priority Mail Express Parcel EJ 162 126 202
US contains controlled substances and/or other evidence of violations of
Title 21, United States Code, Sections 841(a)(1) and 843(b), and Title 18,

United States Code, Section 1716.

th. Jam

Adam Savoie ~
Postal Inspector, USPIS
Juneau Domicile

4telenho el
Subscribed and sworn to letab one 7

 

 

 

 
 

this__!> day of January, 2020
United States Magist He J udgé eee
District of Alaska | x =
Anchorage, Alaska Sl SAS ne \.
AY. ns
SS hesttef © yan 19 1000
9 Affidavit in Support of Search Warrant

1:20-MJ-0003-MMS
Case 1:20-mj-O0003-MMS Document 1-1 Filed 01/15/20 Page 9 of 9
